Citation Nr: 1745829	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  15-18 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel







INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with the United States Marine Corps Reserve (USMCR) from November 30, 1964 to December 23, 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Medical evidence shows that a bilateral foot defect, although not noted on service entrance examination, pre-existed the appellant's brief period of ACDUTRA.

2.  It is not shown that a chronic acquired pathology was superimposed on the pre-existing defect during the appellant's ACDUTRA service; or that there was a chronic worsening of the disability during such service.


CONCLUSION OF LAW

Service connection for a bilateral foot disability is not warranted.  38 U.S.C.A. 
§§ 101(24)(B), 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in June 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The appellant's service treatment records (STRs) are associated with his record, and VA has obtained all postservice (private and VA) treatment records he identified.  He was afforded a VA examination in October 2012.  In September 2017 the appellant's representative asserted that the October 2012 VA examination was inadequate because it was conducted by a physician's assistant.  However, a physician's assistant is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007); 38 C.F.R. § 3.159 (a)(1); Dorland's Illustrated Medical Dictionary 1434 (30th ed. 2003).  As no other deficiency in the opinion is specifically alleged, the Board does not find the examination report inadequate for rating purposes, and another examination is not necessary.  No further duty to assist omission is alleged.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the appellant fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service (including ACDUTRA).  38 U.S.C.A. § 101(24)(B), 1110; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When a claim of service connection is based on a period of ACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA alone.  Id.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Service connection on a presumptive basis is also not warranted for periods of ACDUTRA.  Smith, 24 Vet. App. at 46-47.  

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board notes that it has reviewed all of the evidence in the appellant's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.

On November 1964 service enlistment examination, the appellant's feet were noted to be normal on clinical evaluation.  Service treatment records show that he was seen in early December 1964 with complaints of sore feet.  The impression was bilateral moderately severe talipes cavus with hammer toe deformity and cellulitis over metatarsal heads.  Later in December 1964 a Board of Medical Survey determined that such bilateral foot disabilities constituted a "non-acceptable defect" and recommended that the appellant be discharged from service.  

In May 1991 the appellant was seen with complaints of fissuring in both feet.  He was noted to have a wide forefoot with forefront equinus and hammering of digits bilaterally.  It was noted that he was aware of a tendon lengthening procedure for digits, but was told that if he did not experience symptomatology to avoid surgery.  An October 1997 X-Ray of the left foot noted metatarsus primus adductus with lateral deviation of all lesser digits (noted to be "hereditary on his father's side").

In January 2001 the appellant was seen with complaints that his feet had gotten worse, and indicated that he may file a worker's compensation claim.  The physician addressed these complaints and explained that it was the physician's opinion that his condition was arthritic in nature (psoriatic arthritis).  
A December 2008 left foot X-ray revealed oblique through and through fracture at the distal half of the fifth proximal phalanx with minimal displacement.  Severe metatarsus adductus with bunion deformity and halluz abductus and lateral drifting of hammered second, third and fourth toes.

In his May 2012 application for compensation the appellant stated that he had injured his feet early in childhood and that they were greatly exacerbated by his participation in basic training.  

In an October 2012 VA medical opinion, the consulting provider indicated that the appellant's foot condition could not have been caused or aggravated by his short military service.  The examiner referred to the Board of Medical Survey's finding that the appellant's bilateral foot disability pre-existed service and was not permanently worsened by service.  

An April 2013 opinion by the appellant's private podiatrist notes that he had experienced chronic foot pain that had gotten worse in the past ten years or so.  The provider noted the appellant's reports of strenuous physical activities in service.  The impression was that the appellant's feet were noticeably deformed with collapsing pes plano valgus and severe hallux valgus and rigid hammertoe contractures.  The provider opined that although it was not clear what caused the deformities, it was more likely than not that military service had aggravated the condition of his feet.

It is not in dispute that the appellant has a current bilateral foot disability (collapsing pes plano valgus deformity and severe hallux valgus and rigid hammertoe contractures).  See April 2013 private provider's letter.  What remains necessary to substantiate his claim is competent (medical, because the question is a medical one beyond the scope of common knowledge or lay observation) evidence that the bilateral foot disability was incurred or aggravated during his ACDUTRA.

Notably, the appellant is not a veteran and therefore is not entitled to a presumption of soundness on entry in service with respect to his feet (under 38 U.S.C.A. § 1111).  Consequently, while a foot defect or disability was not noted on enlistment examination, it is shown by competent medical evidence (a Medical Board survey report) that a bilateral foot defect pre-existed his service.  There is no competent (medical) evidence to the contrary.  Notably the appellant's private podiatrist did not indicate that a foot disability did not pre-exist service but instead opined that such disability was aggravated in service.  When seen during ACDUTRA for complaints of sore feet the appellant acknowledged a history of painful feet in civilian life.  See December 1964 Board of Medical Survey.  Additionally, the appellant acknowledged that he experienced an injury to both feet as a child.  See May 2012 Statement in support of Claim.  

To substantiate his claim of service connection for a bilateral foot disability in these circumstances, the appellant must show that the pre-existing disability was aggravated by (chronically worsened beyond the natural progression during) his period of ACDUTRA.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The appellant was ultimately separated from service based on a finding by the Board of Medical Survey that he had a non-acceptable defect of the feet.  They found that the enlistment finding of normal feet at entry was in error, and that the disability was not aggravated by service.  

Because the Veteran's feet were asymptomatic at service enlistment and were noted to be symptomatic by the Medical Board that recommended his discharge, there is a suggestion of worsening in service.  What must be determined therefore is whether the symptoms in service were an acute exacerbation (that abated with reduction in strenuous activity) or reflected a chronic worsening.  Chronicity may be demonstrated by continuity of symptoms or by medical opinion evidence (as is the absence of continuity whether or not there is chronic worsening of underlying pathology is a medical question).  The first postservice treatment for foot disability following ACDUTRA is in May 1991 when the appellant was seen for complaints of fissuring of the feet.  Such a lengthy intervening period (approximately 27 years) between ACDUTRA and the treatment undermines the appellant's allegation that the increased symptoms (that required medical attention in service) reflected a chronic worsening.

The record contains conflicting medical opinions in this matter.  The more probative medical evidence in the matter is against the appellant's claim.  A December 1964 Board of Medical Survey found that the appellant's bilateral foot disability constituted a "non-acceptable defect" which was not aggravated in service and recommended that the appellant be discharged from service.   The contemporaneous finding of no aggravation by a Medical Body constituted to assess the disability picture, while unaccompanied by an optimal explanation of rationale, is probative evidence in the matter.  Similarly, an October 2012 VA medical opinion concluded that the appellant's bilateral foot disability pre-existed service and was not aggravated therein.  As the VA examiner's opinion reflects familiarity with the record, and cites to supporting factual data, including the brief length of the ACDUTRA period and the findings by the Medical Board(and history then noted), (and is buttressed by the lengthy postservice period before treatment was furst documented), the Board finds it to be probative in this matter.  In April 2013 a private podiatrist opined that it was more likely than not that military service had aggravated the condition of his feet.  However, the provider relied on the appellant's accounts and did not cite to clinical data (or acknowledge the lengthy postservice period with no treatment reported or shown).  Therefore, such opinion lacks probative value.  

The Board has also considered the appellant's own assertions relating his current bilateral foot disability to his complaints on ACDUTRA.  He is competent to report the symptoms he now experiences or experienced in the past, but, as a layperson he is not competent to relate the etiology of his current bilateral foot disability to the remote complaints during ACDUTRA; that is a medical question, and as noted above, the preponderance of the medical evidence is against his claim.  See Jandreau v. Nicholson, 492 F. 3d. 1372, 1377 (2007).

The preponderance of the evidence is against a finding that the appellant's shown pre-existing bilateral foot disability underwent a chronic increase in severity, was aggravated, during his ACDUTRA.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that service connection for a bilateral foot disability is not warranted.




ORDER

Service connection for a bilateral foot disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


